DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US Pat No 6,837,340 B2) in view of Pelto-Huikko et al. (US Pat No 9,828,214 B2) and Coleman et al. (US Pat No 4,724,929). Strauss discloses a compensation and tie-down member (10) for an elevator system (fig. 7), comprising: 
Re claim 1, one or more lightweight compensation tension elements (14) having a first mass per unit length; and one or more heavier weight compensation tension elements (20) having a second mass per unit length greater than the first mass per unit length (Strauss in view of Pelto-Huikko below teaches the claimed structure and material therefore would exhibit the claimed traits comparison); wherein a total suspension member mass per unit length of the one or more suspension members is within +/-10% of a total compensation member mass per unit length of the one or more compensation and tie-down members (col 7 ln 44-55 describes the suspension member and compensation member having the same length and weight, therefore would result in similar mass per unit length); wherein the one or more heavier weight compensation tension elements each comprise a plurality of steel wires (20 is described in the spec as being made of steel wires).
Re claims 4, 17, wherein the compensation and tie-town member is configured as a compensation belt with the one or more lightweight compensation tension elements and the one or more heavier weight compensation tension elements are arrayed across a lateral width of the compensation and tie-down member (fig. 3 shows the elements arrayed laterally).
Re claims 5, 18, further comprising a compensation jacket (12) at least partially encapsulating the one or more lightweight compensation tension elements and the one or more heavier weight   compensation tension elements (fig. 3).
Re claims 6, 19, wherein the one or more heavier weight compensation tension elements are located at a laterally outermost position in the compensation and tie-down member (fig. 3).
Re claim 10, a hoistway; an elevator car movable along the hoistway; one or more suspension members operably connected to the elevator car to move the elevator car along the hoistway; a counterweight operably connected to the elevator car via the one or more suspension members (fig. 7 discloses these features; in the previous Office Action, Examiner took Official Notice that these are known features); and one or more compensation and tie-down members (10) operably connected to the elevator car and the counterweight to stabilize operation of the elevator system, the one or more compensation and tie-down members including: one or more lightweight compensation tension elements (14) having a first mass per unit length; and one or more heavier weight compensation tension elements (20) having a second unit mass per unit length greater than the first mass per unit length (Strauss in view of Pelto-Huikko below teaches the claimed structure and material therefore would exhibit the claimed traits comparison); wherein a total suspension member mass per unit length of the one or more suspension members is within +/-10% of a total compensation member mass per unit length of the one or more compensation and tie-down members (col 7 ln 44-55 describes the suspension member and compensation member having the same length and weight, therefore would result in similar mass per unit length); wherein the one or more heavier weight compensation tension elements each comprise a plurality of steel wires (20 is described in the spec as being made of steel wires).
Re claim 14, wherein the number of compensation and tie-down members is fewer than the number of suspension members (col 7 ln 48-51 describes a scenario with 5 suspension members and 1 compensation member).
Strauss does not disclose:
Re claims 1, 10, wherein the one or more lightweight compensation tension elements are each formed from a plurality of fibers disposed in a matrix material; and wherein the plurality of fibers include one or more of carbon fibers, glass fibers or aramid fibers; wherein the one or more suspension members each include a plurality of suspension tension elements, each suspension tension element including a plurality of fibers disposed in a matrix material; wherein a total number of compensation tension elements in the one or more compensation elements is fewer than the total number of suspension tension elements in the one or more suspension elements. 
However, Pelto-Huikko teaches an elevator belt capable for use as a compensation and tie-down member (fig. 1e):
Re claims 1, 10, wherein the one or more lightweight compensation tension elements (51) are each formed from a plurality of fibers disposed in a matrix material (col 7 ln 19-21); and wherein the plurality of fibers include one or more of carbon fibers, glass fibers or aramid fibers (col 7 ln 19-21).
However, Coleman teaches an elevator system (fig. 1):
Re claims 1, 10, wherein the one or more suspension members (1) each include a plurality of suspension tension elements (col 2 ln 53-54), each suspension tension element including a plurality of fibers disposed in a matrix material (Examiner takes Official Notice that suspension members having fibers disposed in a matrix are known in the art); wherein a total number of compensation tension elements in the one or more compensation elements is fewer than the total number of suspension tension elements in the one or more suspension elements (col 2 ln 53-65 provides an example of five suspension rope and one compensation rope, which would yield more suspension tension elements than compensation tension elements).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed fibers, as taught by Pelto-Huikko, to achieve good tensile stiffness, low-weight structure and good thermal properties.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ plurality of suspension members, as taught by Coleman, to provide sufficient support for to the car and counterweight. Examiner takes Official Notice that it is known in the art that the suspension member would have tension member made of fibers disposed in a matrix material to strengthen the belt. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ tension members, as known in the art, to provide tensile strength to the belt.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the amended limitations previously in the depending claims but are now incorporated into the independent claims. Please see the Rejection above for details as to how the prior arts now read on the amended claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654